Case 1:16-CV-00012-NBF Document 88-1 Filed 10/12/18 Page 1 of 3

EXHIBIT A

 

Case 1:16-CV-00012-NBF Document 88-1 Filed 10/12/_18'l _Page 2 of 3

United States Department of the Interior §§ /FU_§_M§§§¢:Q
Office of I-Iearings and Appeals "~» m._._.~_._)

Interior Board of Land Appeals
801 N. Quincy St., Suite 300
Arlington, VA 22203

 

 

703~235-3750 703-235-3349 (fax)

October 11, 2016

IBLA 2015-207 l\/lississippi Canyon Blocks 20 and 21

Request to Limit Disclosure of

)
)
TAYLOR ENERGY COl\/IPANY LLC ) Offshore Decommissioning
)
)

) Coni`idential Information Granted

 

Appellant has appealed from the Bureau of Safety and Environmcntal
Enforcement’s (BSEE) May 11, 2015, Order. In that Order, BSEE denied appellant’s
requests for several departures from the bureau’s decommissioning and pollution
control regulations Appellant sought the departures in relation to its obligations to
permanently plug and abandon 16 wells on its Mississippi Canyon Blocks 20 and 21.
BSEE denied appellant’s request because hydrocarbons continue to appear around the
Wells and appellant did not establish that discontinuing its decommissioning
obligations Would correct ongoing hydrocarbon leaks.

Motion to Limit Disclosure of Confidential Information

BSEE has transmitted to the Board the administrative record (AR). In
response, appellant has filed a l\/lotion to Limit Disclosure of Conf`idential
Information. Appellant asks the Board to Withhold from public disclosure certain
documents contained in the AR because, according to appellant, the information is
confidential and exempt from disclosure under the Freedom of Information Act
(l~`OIA).1

When a party requests a protective order under 43 C.F.R. § 4.31 on the ground
that an exemption applies to publicly disclosing certain documents, it must make a

 

‘ 5 U.S.C. § 552(b) (2012), as amended by Pub. L. No. 114-185 (June 30, 2016).

Case 1:16-CV-00012-NBF Document 88-1 Filed 10/12/18 Page 3 of 3

IBLA 2015-207

statement specifying why the information is confidential2 Appellant states
documents in the AR, as described in exhibit A to its Motion, are exempt from public
disclosure because they contain financial information and other commercially-
protected data related to appellant’s business activities and operations Therefore,
appellant requests the Board to limit disclosure of those protected documents.

We grant appellant’s Motion. Appellant has provided a statement specifying
the justification for nondisclosure3 Therefore, we grant a protective order for the
information contained in the AR, as described in appellant’s exhibit A, attached to its
Motion.“

In the event a member of the public challenges appellant’s characterization of
the documents as exempt from disclosure by filing a FOIA request, the Board will
revisit the matter in the course of processing that request.

Eri:z/ivames@
Chi f Admini tive Judge

 

2 43 C.F.R. § 4.31(3)(2)(11).
3 43 c.F.R. § 4.31(3).
4 43 C.F.R. § 4.31(b).

